Order entered March 11, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01546-CV

                       OKLAHOMA SURETY COMPANY, Appellant

                                               V.

     STEVE NOVIELLO, ASSIGNEE OF METRO TOWNHOMES & HOMES, INC.
         AND METRO TOWNHOMES LIMITED PARTNERSHIP, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-00335

                                           ORDER
       We GRANT appellee’s March 10, 2014 unopposed second motion for an extension of

time to file a brief. Appellee shall file his brief on or before April 21, 2014. We caution

appellee that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE